DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 09/15/2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2022.
Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 recites “…discharge the heated air by the heater…” such phrasing appears to require grammatical revision. Examiner suggests “…discharge the heated air…”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “door driver” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant states “a controller configured to discharge air”, it is unclear as to how a controller can discharge air on its own without disclosure of any other elements or processes which the controller performs to enable such a feature. For example, how can a controller discharge air in it of itself, without the presence of a blower/fan, opening of a door, or some motive operation which allows the air to be discharged. It becomes unclear as to what the metes and bounds of the limitation “a controller configured to discharge air” are. Further clarification is required. Similar issue is taken with claims 2 and 4, regarding opening of the door.
The remaining claims are rejected for being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kopera (US20210274993A1). 
Kopera discloses a dishwasher (abstract) comprising: a tub Fig.2 ref 104) defining a washing space; a door (Fig.1 ref 116) disposed at a front surface of the tub (see Fig.2) and configured to open of close the washing space (abstract); a rack (Fig.2 refs 122, 124, 126) disposed in the tub and configured to accommodate a washing object; a heater (Fig.2 ref 170) configured to increase a temperature inside the washing space [0034-0035]; a controller (Fig.2 ref 160) configured to discharge air inside the washing space to an outside of the tub a first time point of a drying process of the washing object (see Fig.7 ref 730 in conjunction with [0045], where opening of door allows for discharging of air); the heater is configured to be turned on at a time point of the drying process before the first time point (Fig.7 ref 710).
As to claim 2, Kopera teaches the dishwasher of claim 1, wherein the controller is configured to control the door to be closed at the time point before the first time point (see Fig.7 ref 720 indicating the door is closed at the time point prior to first time point) and to be partially opened at the first time point (see Fig.7 refs 720-740 indicating opening of the door at the first time point), and at the first time point air inside the washing space is discharged to the outside of the tub through the partially open door (air from inside the tub is naturally discharged through opening, see also [0055] indicating release of vapor).
As to claim 3, Kopera teaches the dishwasher of claim 2, further comprising a door driver (Fig.2 ref 172) configured to partially open the closed door or close the partially open door [0037, 0044, & 0057].
As to claim 4, Kopera teaches the dishwasher of claim 2, wherein the controller is configured to close the partially opened door at a second time point after the first time point (Fig.7 ref 760) and to open the closed door at a third time point after the second time point (see [0059], stating repetition) and wherein the second and third time points occur during the drying process [0045].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopera (US20210274993A1) in view of Tuller (US20130186437A1).
As to claim 5, Kopera teaches the dishwasher of claim 2, but does not disclose a fan and associated air discharge outlet. However, such features are known in the art, as evidenced by Tuller.
Tuller discloses an art related dishwasher (abstract), wherein a drying system includes a blower (Fig.9 ref 92, synonymous with a fan) having a heater for heating air (Fig.9 ref 106) and providing it to the washing chamber to aid in drying (abstract & [0040]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kopera to utilize a blower and heater for heating the air to aid in drying (Tuller abstract & [0040]). Thus, the modification would provide a fan to provide outside air to be heated and an air discharge outlet for exhausting heated air into the washing space.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopera (US20210274993A1) in view of Tuller (US20130186437A1) as applied to claim 5 above, and further in view of Jung (US20050126601A1).
As to claim 6, Modified Kopera teaches the dishwasher of claim 5, wherein the heating is performed (i.e. heater turned on) before the first time point (i.e. opening of tub door) of the drying process, thereby reading on a fourth time point. Modified Kopera does not explicitly disclose that the fan and heater operate at the same time, however such a feature is known in the art, as evidenced by Jung.
Jung discloses an art related dishwasher, wherein it is known to operate a heater and fan at the same time (Fig.4 ref 117) in order to aid in drying of dishware in the dishwasher [0052].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Kopera to operate the heater and fan together in order to aid in drying the dishware. Further, a skilled artisan realizes that varying the timing of the fan operation would result in different drying results, and one of ordinary skill in the art would find it routine to optimize a timing of a fan with respect to heating and opening of a door to obtain desired drying results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopera (US20210274993A1) in view of Tuller (US20130186437A1) as applied to claim 5 above, and further in view of Spanyer (US20030079760A1) and Buser (US5881746A).
As to claim 7, Modified Kopera teaches the dishwasher of claim 5, wherein the heating is performed (i.e. heater turned on) before the first time point (i.e. opening of tub door) of the drying process, thereby reading on a fourth time point. Modified Kopera does not explicitly disclose that the fan operates between the operation of the heater and door opening, however such a feature is known in the art, as evidenced by Spanyer and Buser.
Spanyer discloses an art related dishwasher (abstract), wherein it is shown that a fan is operated after a heater (Fig.3) in order to assist in drying [0019-0020].
Buser discloses an art related dishwasher (abstract), wherein a blower process occurs during a drying phase prior to a door opening (Col.3 lines 5-12) in order to aid in drying of dishware. Further, a skilled artisan realizes that varying the timing of the fan operation would result in different drying results, and one of ordinary skill in the art would find it routine to optimize a timing of a fan with respect to heating and opening of a door to obtain desired drying results.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopera (US20210274993A1) in view of Tuller (US20130186437A1) as applied to claim 5 above, and further in view of Lutz (US20170311771A1), evidentiary reference Busing (US20210015338A1), and Lutz (US20200093346A1, denoted here as L1).
As to claim 8, Modified Kopera teaches the dishwasher of claim 5, wherein the heating is performed (i.e. heater turned on) before the first time point (i.e. opening of tub door) of the drying process, thereby reading on a fourth time point. Modified Kopera does not explicitly disclose that the fan operates a first time point, however such a feature is known in the art, as evidenced by Lutz.
Lutz discloses an art related dishwasher (abstract), where it is known that during a drying phase that provides for opening the door, a fan may be utilized to blow air out of the door gap to remove moist air [0052]. In such a configuration, it is logical that the blower should be activated during a time when the door is opened, otherwise the blown air would not serve its intended purpose of blowing out moist air.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kopera to activate the fan at the first time (i.e. door opening) in order to blow out moist air (Lutz [0052]) and assist in drying. See also evidentiary reference Busing [0069], indicating that air should be blown when the door is open to remove water vapor and evidentiary reference L1 [0130] indicating that fans are turned on to blow air out a door opening. Further, a skilled artisan realizes that varying the timing of the fan operation would result in different drying results, and one of ordinary skill in the art would find it routine to optimize a timing of a fan with respect to heating and opening of a door to obtain desired drying results.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopera (US20210274993A1) in view of Kang (US20040163686A1), evidentiary references Jung (US20050126601A1), and Lutz (US20200093346A1).
As to claims 9-12, Kopera teaches the dishwasher of claim 1, wherein a vent gap (Fig.4 ref 180) reads on an exhaust outlet since it discharges air outside the tub, the door (Fig.4 ref 116) reads on a cover as it opens/closes the exhaust outlet, and a motor (Fig.2 ref 172, [0037]) operates the cover to open and close, wherein when the cover is open, air is discharged, and when closed air is not discharged. The opening of the cover occurs at a first time point (see Fig.7 refs 720-740). Further, since the door and gap are disposed at a front of the tub, it reads on the limitation of being disposed at a portion of the tub. Also, the tub door is closed and opened a repeated number of times [0059], thereby having a second time point where the door is closed and a third time point when the door is opening during the drying process. Assuming arguendo that the cover and outlets are envisaged to be different elements from a door and door gap, the following alternative rejection is provided. Kopera does not explicitly disclose an exhaust outlet with a cover that is moveable via a motor, however such a feature is known in the art as evidenced by Kang. Kopera also does not disclose the presence of a fan within the exhaust, however this feature is also known by Kang.
Kang discloses an art related dishwasher for drying dishware (abstract), wherein vapor within the chamber is exhausted to facilitate drying [0005]. Kang utilizes an exhaust outlet (Fig.2 ref 82b) to discharge the air from inside the washing space to outside the tub (see Fig.2); a cover (best seen by Figs.4-5 ref 86) configured to open or close the exhaust outlet; a motor configured to operate the cover (Figs.4-5 ref 84c) such that when the when closed the air is not discharged and when open the air is discharged [0030-0032]; a fan (Fig.4 ref 84) within the exhaust outlet discharges the air from the inside of the tub, such that when the cover is open the fan is operating and when the cover is closed the fan is not operating [0030-0032]; both the exhaust outlet and cover are disposed inside the door (see Fig.2 ref 56). Such a configuration facilitates drying [0005] and provides reliable steam discharging [0013].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kopera to utilize the fan and exhaust configuration of Kang in order to facilitate drying with a reliable steam discharger (Kang [0005 & 0013]). Such a modification would still incorporate the desired repetition of Kopera for completion of a drying process and thereby provide the repeated opening/closing. As fan motors are well-known to be operated by controllers (see evidentiary reference Lutz [0043] or Jung Fig.3), it would be obvious to allow the controller to operate the fan motor. Further, it is in the purview of one of ordinary skill in the art to utilizes one known drying method in place of, or in addition to, another known drying method with a reasonable expectation of success, especially when the are intended to provide the same purpose of exhausting vapor within the chamber.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopera (US20210274993A1) in view of Kopera (US20200100644A1, denoted here as K1).
As to claim 13, Kopera teaches the dishwasher of claim 1, wherein a rinsing process is performed before a drying process [0045]. Kopera does not disclose the measuring of temperature at the end of a rinse cycle and adjusting of a heater level based on said temperature, however, such a feature is known in the art as evidenced by K1.
K1 discloses an art related dishwasher (abstract), wherein it is known to vary a power level of a heater based on temperature [0032]. The temperature being indicative of temperature within the wash chamber and utilized for activating elements during a drying cycle [0028]. K1 discloses the temperature can be sensed upon commencement of the drying cycle [0023], which is known to be at the end of a rinse cycle [0055].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kopera to vary power level of the heater based on temperature at the end of the rinse cycle  (K1 [0032]) in order to provide efficient heating based on temperature.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopera (US20210274993A1) in view of Hong (US20170196431A1) and Steiner (EP0953315A1).
As to claim 14, Kopera teaches the dishwasher of claim 1, but does not disclose the controlling the discharge of air based on measured temperature. However, such a feature would have been obvious in light of the teachings of Hong and Steiner. 
Hong discloses an art related dishwasher (abstract), wherein opening and closing of a door is based on humidity, such that if humidity is above a value the door is opened, and if the value is below it is closed (Fig.7 refs 520-580). The humidity is frequently measured throughout the process [0081]. The process allows for opening and closing of the door in order to improve drying performance (abstract & [0081-0084]).
Steiner discloses an art related dishwasher drying method (abstract), wherein opening of a door can be correlated to both humidity and temperature (abstract) and tracked over time [0007]. The opening of the door is optimized to be conducted at a certain temperature [0013 & 0015-0016] whose upper bounds are defined for safety purposes [0006 & 0015].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Kopera to monitor and utilize at least temperature in order to adjust a time when the door opens, after the first time point (see Kopera [0059] indicating repetition of door opening/closing), for discharging of air from the inside of the tub. Such a modification would improve drying efficiency and safety (Hong abstract & [0081-0084] & Steiner [0006 & 0015]). 
As to claims 15-16, Modified Kopera teaches the dishwasher of claim 14, wherein the limitations are optional limitations not required when the discharging of air is performed (see claim 14 reciting “or” between the limitations of heating and discharging).
As to claim 17, Modified Kopera teaches the dishwasher of claim 14, wherein the controller is configured not to discharge air at a time point prior to the first point (see Kopera Fig.7 ref 720 indicating closed position and no air discharge) and to discharge the air inside the washing space at the first time point (see Kopera Fig.7 ref 720-740, indicating opening and discharging of air). The controller is also configured to measure temperature after the first point (see Hong [0081] and/or Steiner [0007]) in order to determine when to open the door (Steiner Fig.3 ref Gw). The closing of the door is based on humidity being less than a first threshold (Hong Fig.7 refs S60-S70), and since temperature and humidity are proportional to each other (Steiner Fig.3), Modified Kopera would also close the door when the temperature is below the first threshold which corresponds to the reference humidity level. The sixth time point is a time point that is in the drying process, as it occurs during the opening/closing of the door of the drying phase.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopera (US20210274993A1) in view of Hong (US20170196431A1) and Steiner (EP0953315A1) as applied to claim 17 above, and further in view of Kim (US20100043832A1), Nannt (DE102013204003A1), Loichinger (EP2371258A2), Kornfeld (DE102019108965A1), Doppelbauer (US20170325654A1), and evidentiary reference Ryu (US20170150868A1).
As to claim 18, Modified Kopera teaches the dishwasher of claim 17, wherein the door opens when the measured humidity (and by correlation the measured temperature, see Steiner Fig.3) is above a certain value (Hong Fig.7 ref S40-S50). This measurement occurs after a sixth time point (see Kopera [0059] stating repetition as well as Hong Fig.7). Modified Kopera does not disclose this value being a second threshold which is greater than the first threshold. However, such a feature appears to be mere operation of a door opening within a range of temperatures. To this extent the operation of door opening within a temperature range would have been obvious in light of Kim, Nannt, Loichinger, Kornfeld, and Doppelbauer.
Kim discloses an art related dishwasher (abstract) wherein it is known that exhausting drying air occurs at a temperature range [0056], which indicates that below said temperature exhausting does not occur. Nannt discloses an art related dishwasher (abstract) whose door opens based on being above a certain temperature range and below another [0069]. Loichinger discloses an art related dishwasher (abstract), wherein temperature ranges can be defined for opening and not opening a door [0023]. Kornfeld discloses an art related dishwasher (abstract) wherein opening of a door is dependent upon a temperature range [0036]. Doppelbauer discloses an art related dishwasher (abstract) wherein it is known to open a door above a certain temperature [0014]. Thus, the state of the art reveals that an opening of a door should be within a range, above a certain temperature and below a different temperature in order to achieve desired drying results without detrimental effects.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Kopera to utilize a range for opening and closing the door based on temperature, as is known in the art. Such a modification would provide a second threshold, greater than a first threshold, for which opening of the door takes place. Further, a skilled artisan would realize that providing a range for opening of the door would decrease the likelihood of undesired frequent switching of open/closed states when a temperature is around the threshold at which the opening/closing occurs. See evidentiary reference Ryu showcasing that temperature decreases when a door is open (Ryu Fig.10). Frequent switching of the open/closed states would not be desired as the purpose is to vent air through the door. The modification would thus be realized as routine optimization of a threshold to incorporate ranges. See also MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US20170319045A1) Wu discloses an art related dishwasher (abstract) wherein opening and closing of air discharging elements can be dependent upon temperature [0026]
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin (WO2019041735A1) discloses the optional limitations of controlling a controlling a heater between a temperature range (Fig.4)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Disch (EP2790563B1) discloses an art related dishwasher (abstract), and drying system [0001], wherein temperature is measured continuously [0064] in order to actuate a heating device [0063] and the fan is not operated for at least some amount of time during which the heating device is operated (see Fig.5 & [0069-0070]). The heater is utilized to maintain a temperature above a certain value for drying [0029].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Persson (EP2173229B1) discloses an art dishwasher (abstract) with a fan for external air (Fig.4 ref 25) and a heater for heating the air (Figs.5-6 ref 32).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alessandrelli (US20100139714A1) teaches a dishwasher with an inlet fan and heater for passing heated air through a chamber for drying (Fig.2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchiyama (JPH0819502A) discloses an art related dishwasher (abstract), wherein a drying process takes place (Figs.2-8) using heating steps (ref 19) and air blowing steps (ref 20). The process can include operating the heater and blower at the same time [0008], the blower operating before the heater [0042-0043], and a blower operating after a heater [0052]. All are known variations of heating and blowing for drying of dishware.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US20130152974A1) discloses an art related dishwasher (abstract), wherein it is known to provide a heating step after a rinsing process (see Fig.3) in order to improve drying of dishware [0033-0034]. The heated air allows for reduced drying time and energy [0043] and the air discharged out of the dishwasher [0038]. Lee also shows that there is some detection of temperature that occurs (Fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                         

/SPENCER E. BELL/Primary Examiner, Art Unit 1711